MEMORANDUM**
Lino Santana Pedroza appeals the 130-month amended sentence imposed after the district court granted the government’s Fed.R.Crim.P. 35 motion to reduce Pedroza’s sentence for substantial assistance. We dismiss.
Pedroza contends that the district court abused its discretion by departing downward only three levels, rather than five levels, for his substantial assistance to the government. See U.S.S.G. § 5K1.1.
We lack jurisdiction to review this contention because there is no indication that the district court faded to recognize its authority to depart further. See United States v. Hanna, 49 F.3d 572, 576 (9th Cir.1995) (stating that a district court’s discretionary refusal to depart downward or discretionary decision in fixing the extent of a downward departure pursuant to section 5K1.1 is unreviewable on appeal); United States v. Garcia-Garcia, 927 F.2d 489, 491 (9th Cir.1991) (per curiam).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.